Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2019-018824, filed on February, 05, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Detection unit and travel control unit as in SPEC (paragraphs 17-18) in claims 1-7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 4, Claim 4 recites “stricter” It is unclear what does this term means as it can be relative and also it is unclear how it applies to the cancellation request conditions changing as the lane change progresses and cancel after the lane change is done or it has to be a cancelation request after or during a lane change, appropriate corrections are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Takahashi et al (US 2020/0223440 A1) in view of Masatoshi et al (JP2016071514A).

Regarding claim 1, Takahashi teaches a control apparatus of a vehicle, the apparatus comprising (see Takahashi paragraph “0003” “a lane change assist apparatus for executing a lane change assist control to assist a steering operation of rotating a steering wheel of a vehicle performed to change lanes in which the vehicle moves by a driver of the vehicle to move the vehicle from a currently-vehicle-moving lane in which the vehicle moves currently to a next lane next to the currently-vehicle-moving lane”),
a detection unit configured to detect, based on an operation of a turn signal lever by a driver, a start request to start a lane change operation (see Takahashi paragraph “0003” “the lane change assist apparatus is configured to start the lane change assist control when the lane change assist apparatus detects the operation applied to the turn signal lever performed by the driver”) 
a travel control unit configured to control the lane change operation based on the start request (see Takahashi paragraph “0003” “the lane change assist apparatus is configured to start the lane change assist control when the lane change assist apparatus detects the operation applied to the turn signal lever performed by the driver”),
wherein a position to which the turn signal lever can be moved includes a neutral position (see Takahashi paragraph “0037” “the turn signal lever may be positioned at any of (i) a neutral position”)

a second positions which are in the two different directions from each other with respect to the neutral position, have a larger amount of movement from the neutral position than the first positions, and are positions at which the turn signal lever can be maintained in the case in which the operation force on the turn signal lever from the driver is absent (see Takahashi figure 4 and paragraphs “0079-0080” “when the driver stops applying an operation force to the turn signal lever 41 for turning the turn signal lever 41 to the first operation position P1L Also, the turn signal lever 41 is configured to be mechanically returned to the neutral position PN by the return mechanism when the driver stops applying the operation force to the turn signal lever 41 for turning the turn signal lever 41 to the first operation position P1R. The turn signal lever 41 is configured to be held at the second operation position P2L by a mechanical lock mechanism (not shown) even if the driver stops applying the operation force to the turn signal lever 41 for turning the turn signal lever 41 to the second operation position P2L once the turn signal lever 41 is turned to the second operation position P2L P2R by the driver. Also, the turn signal lever 41 is configured to be held at the second operation position P2R by the mechanical lock 
the detection unit detects the start request based on the turn signal lever having been operated to the first position in one of the two different directions (see Takahashi paragraph “0003” “the lane change assist apparatus is configured to start the lane change assist control when the lane change assist apparatus detects the operation applied to the turn signal lever performed by the driver” and also see Takahashi paragraphs “0090-0092” regarding if the wait time corresponds to a certain time for turning the lever either way it will detect that a lane change starts to be executed “The driving assist ECU 10 is configured to fix that the driver requests the driving assist ECU 10 to execute the lane change assist control when the ON duration time measured, based on the small turn operation monitor signals is equal to or longer than the predetermined assist request fixed time. The small turn operation of turning the turn signal lever 41 for the predetermined assist request fixed time corresponds to lane change assist request operation of the disclosure. The driving assist ECU 10 is configured to detect a lane change assist request generated by the driver by detecting that the lane change assist request operation is performed.” and “The lane change assist control starts to be executed basically when the driving assist ECU 10 detects that the lane change assist request operation is performed.”),
but Takahashi fails to expliclty teach a cancellation request to cancel the lane change operation and a travel control unit configured to control the lane change operation based on the cancellation request and detects the cancellation request based on the turn signal lever having been operated to the first position in the other of the two different directions during the execution of the lane change operation. 

a travel control unit configured to control the lane change operation based on the cancellation request (see Masatoshi paragraphs “0005-0006”, “0008” and “0030” regarding cancelling the lane change by the driver with turning the lever signal to the opposite direction manually “it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. . Since the winker lever operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive lane change cancellation for the driver. It becomes an operation.” And “The lane change control unit determines the progress state of the lane change operation, and if the progress state has reached the first state and has not reached the second state, the blinker lamp blinks in the lane return direction. It is desirable to perform lane return control to return the vehicle to the original lane. It is preferable that the driver can perform the cancel operation (non-consent for the change 
detects the cancellation request based on the turn signal lever having been operated to the first position in the other of the two different directions during the execution of the lane change operation (see Masatoshi paragraphs “0005-0006” and “0030” regarding cancelling the lane change by the driver with turning the lever signal to the opposite direction manually “it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. . Since the winker lever operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive lane change cancellation for the driver. It becomes an operation.” And “the driver can cancel the lane change by performing the turn signal lever operation to the left. Also, when a lane change proposal to the left lane is presented, the driver can cancel the lane change by performing the turn signal lever operation to the right. That is, when the driver's intention determination unit 5b detects a winker lever operation in the direction opposite to the lane change direction in the lane change proposal”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lane change assist apparatus of Takahashi to require the driver to perform an operation different from normal 


Regarding claim 2, Takahashi teaches wherein the detection unit detects the start request based on a duration in which the turn signal lever is maintained in the first position in the one of the two different directions being longer than a first threshold time, and the travel control unit starts the lane change operation based on the start request having been detected and the turn signal lever having moved from the first position in the one of the two different directions to the neutral position (see Takahashi paragraphs “0037” and “0089-0090” “According to this aspect, the turn signal lever may be configured to output the lane change assist request to the electronic control unit when the turn signal lever is held at any of the first clockwise operation position and the first counterclockwise operation position for a predetermined assist request fixed time or more.” And “The driving assist ECU 10 is configured to receive the small and large turn operation monitor signals. The driving assist ECU 10 is configured to measure an ON duration time that the small turn operation monitor signal continues representing that the first switch 411L is in the ON state. In other words, the driving assist ECU 10 is configured to measure the duration time that the turn signal lever 41 continues to be held at the first operation position P1L. Also, the driving assist ECU 10 is configured to measure an ON duration time that the small turn operation monitor signal continues representing that the first switch 411R is in the ON state. In other words, the driving assist ECU 10 is configured to measure the duration time that the turn signal lever 41 continues to be held at the first operation position P1R. The driving assist ECU 10 is configured to determine whether the ON duration time is equal to or longer than a predetermined assist request fixed time (for example, one second)”)

Regarding claim 4, Takahashi fails to explicitly teach wherein the detection unit makes a detection condition of the cancellation request stricter in accordance with progress of the lane change operation.
However Masatoshi teaches wherein the detection unit makes a detection condition of the cancellation request stricter in accordance with progress of the lane change operation(see Masatoshi paragraphs “0005-0006” and “0030” regarding cancelling the lane change by the driver with turning the lever signal to the opposite direction manually which corresponds to the condition from changing lanes to cancelling it by the driver “it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. . Since the winker lever operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive lane change cancellation for the driver. It becomes an operation.” And “the driver can cancel the lane change by performing the turn signal lever operation to the left. Also, when a lane change proposal to the left lane is presented, the driver can cancel the lane change by performing the turn signal lever operation to the right. That is, when the driver's intention determination unit 5b detects a winker lever operation in the direction opposite to the lane change direction in the lane change proposal”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lane change assist apparatus of Takahashi to require the driver to perform an operation different from normal driving behavior while the vehicle is traveling in order to cancel a lane change by the driver for safely stay in the same lane (Masatoshi paragraphs “0005-0006” and “0030”).
 wherein in a case in which the cancellation request is detected, the travel control unit determines whether to cancel the lane change operation based on progress of the lane change operation.
However Masatoshi teaches wherein in a case in which the cancellation request is detected, the travel control unit determines whether to cancel the lane change operation based on progress of the lane change operation (see Masatoshi paragraphs “0005-0006”, “0008” and “0030” regarding cancelling the lane change by the driver with turning the lever signal to the opposite direction manually “it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. . Since the winker lever operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive lane change cancellation for the driver. It becomes an operation.” And “The lane change control unit determines the progress state of the lane change operation, and if the progress state has reached the first state and has not reached the second state, the blinker lamp blinks in the lane return direction. It is desirable to perform lane return control to return the vehicle to the original lane. It is preferable that the driver can perform the cancel operation (non-consent for the change of the automobile line) even after the automobile line change operation is started. In this case, a predetermined control operation is performed according to the degree of progress of the lane change to respect the driver's intention and maintain safety. For this reason, the progress of the lane change operation has exceeded the state (the first state) where the lane change control may simply be canceled, but if it is still in the state where the original lane can be safely returned (the second state has not been reached), The blinker lamp blinks in the lane return direction, and then the lane return control is performed to return the vehicle to the original lane.”).

Regarding claim 7, Takahashi teaches a vehicle comprising a control apparatus (see Takahashi paragraph “0003” “a lane change assist apparatus for executing a lane change assist control to assist a steering operation of rotating a steering wheel of a vehicle performed to change lanes in which the vehicle moves by a driver of the vehicle to move the vehicle from a currently-vehicle-moving lane in which the vehicle moves currently to a next lane next to the currently-vehicle-moving lane”).

Regarding claim 8, Takahashi teaches a control method of a vehicle, the method comprising (see Takahashi paragraph “0003” “a lane change assist apparatus for executing a lane change assist control to assist a steering operation of rotating a steering wheel of a vehicle performed to change lanes in which the vehicle moves by a driver of the vehicle to move the vehicle from a currently-vehicle-moving lane in which the vehicle moves currently to a next lane next to the currently-vehicle-moving lane”),
detecting, based on an operation of a turn signal lever by a driver, a start request to start a lane change operation (see Takahashi paragraph “0003” “the lane change assist apparatus is configured to start the lane change assist control when the lane change assist apparatus detects the operation applied to the turn signal lever performed by the driver”) 
controlling the lane change operation based on the start request (see Takahashi paragraph “0003” “the lane change assist apparatus is configured to start the lane 
wherein a position to which the turn signal lever can be moved includes a neutral position (see Takahashi paragraph “0037” “the turn signal lever may be positioned at any of (i) a neutral position”)
first positions which are in two different directions from each other with respect to the neutral position, and from which the turn signal lever will return to the neutral position in a case in which an operation force on the turn signal lever from the driver is absent (see Takahashi paragraph “0037” regarding returning the lever to the neutral position when the driver stops applying force to the lever which illustrate the driver absence “the turn signal lever may be configured to be automatically returned to the neutral position when the driver stops applying a force to the turn signal lever for positioning the turn signal lever at the first clockwise operation position. According to this aspect, the turn signal lever may be configured to be automatically returned to the neutral position when the driver stops applying a force to the turn signal lever for positioning the turn signal lever at the first counterclockwise operation position.”),
a second positions which are in the two different directions from each other with respect to the neutral position, have a larger amount of movement from the neutral position than the first positions, and are positions at which the turn signal lever can be maintained in the case in which the operation force on the turn signal lever from the driver is absent (see Takahashi figure 4 and paragraphs “0079-0080” “when the driver stops applying an operation force to the turn signal lever 41 for turning the turn signal lever 41 to the first operation position P1L Also, the turn signal lever 41 is configured to be mechanically returned to the neutral position PN by the return mechanism when the driver stops applying the operation force to the turn signal lever 41 for turning the turn signal lever 41 to the first operation position P1R. The turn signal lever 41 is configured to be held at the second operation 
the detecting includes detecting the start request based on the turn signal lever having been operated to the first position in one of the two different directions (see Takahashi paragraph “0003” “the lane change assist apparatus is configured to start the lane change assist control when the lane change assist apparatus detects the operation applied to the turn signal lever performed by the driver” and also see Takahashi paragraphs “0090-0092” regarding if the wait time corresponds to a certain time for turning the lever either way it will detect that a lane change starts to be executed “The driving assist ECU 10 is configured to fix that the driver requests the driving assist ECU 10 to execute the lane change assist control when the ON duration time measured, based on the small turn operation monitor signals is equal to or longer than the predetermined assist request fixed time. The small turn operation of turning the turn signal lever 41 for the predetermined assist request fixed time corresponds to lane change assist request operation of the disclosure. The driving assist ECU 10 is configured to detect a lane change assist request generated by the driver by detecting that the lane change assist request operation is performed.” and “The lane change assist control starts to be executed basically when the driving assist ECU 10 detects that the lane change assist request operation is performed.”),

However Masatoshi teaches detecting, based on an operation of a turn signal lever by a driver a cancellation request to cancel the lane change operation (see Masatoshi paragraphs “0005-0006” and “0030” regarding cancelling the lane change by the driver with turning the lever signal to the opposite direction manually “it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. . Since the winker lever operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive lane change cancellation for the driver. It becomes an operation.” And “the driver can cancel the lane change by performing the turn signal lever operation to the left. Also, when a lane change proposal to the left lane is presented, the driver can cancel the lane change by performing the turn signal lever operation to the right. That is, when the driver's intention determination unit 5b detects a winker lever operation in the direction opposite to the lane change direction in the lane change proposal”)
controlling the lane change operation based on the cancellation request (see Masatoshi paragraphs “0005-0006”, “0008” and “0030” regarding cancelling the lane change by the driver with turning the lever signal to the opposite direction manually “it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. . Since the winker lever operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive 
detecting the cancellation request based on the turn signal lever having been operated to the first position in the other of the two different directions during the execution of the lane change operation (see Masatoshi paragraphs “0005-0006” and “0030” regarding cancelling the lane change by the driver with turning the lever signal to the opposite direction manually “it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. . Since the winker lever operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive lane change cancellation for the driver. It becomes an operation.” And “the driver can cancel the lane change by performing the turn signal lever operation to the left. Also, when a lane change proposal to the left lane is presented, the driver can cancel the lane change by performing the turn signal lever 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lane change assist apparatus of Takahashi to require the driver to perform an operation different from normal driving behavior while the vehicle is traveling in order to cancel a lane change by the driver for safely stay in the same lane (Masatoshi paragraphs “0005-0006” and “0030”).

Regarding claim 9, Takahashi teaches a non-transitory storage medium storing a program that causes a computer to function as each unit of a control apparatus (see Takahashi paragraph “0003” and “0055” “a lane change assist apparatus for executing a lane change assist control to assist a steering operation of rotating a steering wheel of a vehicle performed to change lanes in which the vehicle moves by a driver of the vehicle to move the vehicle from a currently-vehicle-moving lane in which the vehicle moves currently to a next lane next to the currently-vehicle-moving lane”).

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665      
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664